Case 1:20-cr-00116-TWP-DML Document 75 Filed 06/30/21 Page 1 of 2 PageID #: 906




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:20-cr-00116-TWP-DML
                                                      )
 RUSSELL CHARLES TAYLOR,                              ) -01
                                                      )
                               Defendant.             )

                          ENTRY FOR JUNE 30, 2021
              THE HONORABLE TANYA WALTON PRATT, CHIEF JUDGE

        The Government appeared by Kathryn E. Olivier and Bradley Paul Shepard, Assistant

 United States Attorneys. The Defendant appeared in person, in custody, and by retained counsel

 Jeremy Brian Gordon and Zachary Lee Newland. Andrew Wilhelm attended as agent for the

 Government. David Moxley was the Court Reporter. Parties appeared for hearing on Defendant's

 Petition to Enter a Plea of Guilty at the Indianapolis Courthouse.

        The Defendant was sworn. The Court advised Defendant of his rights. The Court inquired

 of the Defendant whether the Defendant understood the rights that the Defendant would relinquish

 if the Court accepted the plea of guilty and the Defendant responded affirmatively. A factual basis

 was accepted. The Court found the Defendant was fully competent and able to enter an informed

 plea, the Defendant's plea was made knowingly and voluntarily, the plea was supported by an

 independent basis in fact containing each of the essential elements of the offense charged.

 Defendant's Plea Agreement plea of guilty without the benefit of a plea agreement was accepted

 by the Court pursuant to the Federal Rules of Criminal Procedure 11(c)(1)(B) and Defendant was

 adjudged guilty of Counts 1-3, 5, 8-11, 14-20 and 23-31; 7, 21, and 22; and 32, 33, and 34 as

 charged in the Indictment.
Case 1:20-cr-00116-TWP-DML Document 75 Filed 06/30/21 Page 2 of 2 PageID #: 907




        Sentencing will be set after disclosure of the presentence investigation report.


        IT IS SO ORDERED.

        Date:    6/30/2021



 Distribution:

 Jeremy Brian Gordon
 Law Office of Jeremy Gordon
 jeremy@gordondefense.com

 Zachary Lee Newland
 JEREMY GORDON, PLLC
 zach@gordondefense.com

 Kathryn E. Olivier
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kathryn.olivier@usdoj.gov

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brad.shepard@usdoj.gov
